Wheeler, C. J.
The principal question to he considered, is, whether the property in question, was assets in the hands of the administrator of the deceased grantee. The land was acquired under the provisions of the Act of the 21st of December, 1837, “granting lands to those who were in the battle of San Jacinto, and other battles,” (Hart. Dig. 593,) which provides, (sec. 4,) “that the lands granted by this act, shall not be subject to sale, or alienation, mortgage, or execution, during the life-time of the person, to whom such warrant, or patent, shall be granted.” The exemption, is expressly limited to the life-time of the grantee, so that upon his death, it would cease, and the property become assets in the hands of his administrator, unless prevented by the operation of the 45th section of the Act of the 20th of March, 1848, concerning the estates of deceased persons. (O. & W. Dig., Art. 753.)
The proper construction of this section of the statute, has been the subject of examination in several cases. (James v. Thompson, 14 Texas Rep. 463; Green v. Crow, 17 Id. 180; 18 Id. 102.) It has been considered, that its object was to afford a protection to the family, (14 Texas Rep. 463,) and this object it seems designed to accomplish, in entire coincidence with the policy of the general laws, exempting certain property from execution, or forced sale. Its object seems to have been, to carry out and effectuate, the beneficent object of those general laws, exempting the homestead, and certain other enumerated property, from forced sale, which embraced and extended their *273benefits alike to all, having regard to the necessities and welfare of persons and society, rather than the creating of any distinctions, on account of the proprietorship of a particular description of property. These laws were dictated by the same policy, and enacted in the same spirit. They had regard solely to the good of persons, and the general good of society. They were general laws embracing the whole community. They were not designed to confer exclusive privileges, or to favor any particular class of persons, but their benefits were designed equally for all who might be in a situation to require them.
But the act under which the plaintiffs claim the property in question, (Hart. Dig., Art. 1881,) appears to have been dictated by a different policy, and enacted in a different spirit. It was not general in its operation, but special; limited to a certain class of persons, and intended for their sole and exclusive benefit. It was designed to confer a bounty upon a favored few, on account of their public services, and perhaps, as much to confer a well deserved honorary distinction, as a pecuniary benefit; and hence the limitation of the exemption, to the life-time of the person. It cannot be regarded as a statute in pari materia with the general laws exempting the homestead, and other property of the citizen, from forced sale; and cannot, we think, properly be taken and construed together with them, as constituting one statute upon the subject of which they treat, or as parts of one and the same system.
We therefore conclude, that the property in question, was not embraced by the provision of the 45th section of the Act of 1848, before referred to. We do not think it was within the contemplation of the legislature, when they enacted that statute. We suppose they had in view only the laws exempting property from forced sale, which were general in their operation, and not any provision of any special law, enacted for the exclusive benefit of certain individuals, and limited in its operation to that particular class of persons. The act was general, and intended, we think, to operate only on property exempt by general laws. It may be true, as insisted, that credit was not given upon the *274faith of this property, but that would not prevent it from becoming assets. That may be true, in fact, of any other property, owned by the intestate at his death. It would be true of property which he acquired after the credit was given. But the property would not, on that account, be any the less, assets in the hands of the administrator.
It is objected to the judgment, that the court erred in the charge given at the instance of the defendant, touching the supposed sale, by the intestate to Adams. But it is not perceived, that there is error in this charge. There may not have been evidence sufficient to support a verdict for the defendant, upon this ground of defence. But it does not appear, nor is it at all probable, that this was the ground upon which the jury found their verdict. There was evidence amply sufficient’ to support the verdict, upon the ground of title in the defendant, through the sale by the administrators.
We are of opinion, that there is no error in the judgment, and it is affirmed.
Judgment affirmed.